Damron, J. The claimant is a foreign corporation duly authorized to engage in business in this State. An award in the amount of $68.09 is sought for goods sold and delivered to the respondent by the claimant. The record consists of the complaint, bill of particulars, report of the Division of Highways, and the waiver, statement, brief, and argument by the claimant and respondent. The record discloses that the claimant, through its agents, furnished the respondent with gasoline, kerosene, liquid fuels, oils, and lubricants. The report of the Division of Highways acknowledges that the claimant, through its several agencies, made 22 deliveries of products for which it has not been paid. The Division of Highways, of the Department of Public Works and Buildings, made 17 purchases; the Division of State Police, of the Department of Public Safety, made 3 purchases; the Division of Waterways, of the Department of Public Works and Buildings, made 1 purchase, and the Department of Conservation made 1 purchase,, as set out in claimant’s bill of particulars attached to said complaint and made a part thereof. The report further shows that each department'or division, above referred to, has confirmed that the purchases assigned to it, as shown on said bill of particulars, were made; the material used in department or division equipment; that the amounts of the charges are correct; that the volume of material is correct; and as of June 30, 1945, appropriations were in existence and funds available in them for the payment of said materials had the invoices covering them been presented for payment within the allotted time. The court finds from the record that the above named .claimant furnished supplies for the respondent, the purchase of which was properly and duly authorized; claim- . ant submitted its invoices to the respondent within a reasonable time and has not received payment; such nonpayment is due to no fault on the part of the claimant; - when the charges were incurred there remained a sufficient unexpended balance in the appropriation from which payments could have been made. Claimant is therefore entitled to this award. Phillips Petroleum Company vs. State, 14 C. C. R. 44. An award is therefore entered in favor of the claimant in the sum of Sixty-Eight Dollars and Nine Cents ($68.09).